DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 20-23, 26, 29-31, 38 and 40-42 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Voss et al. (US Pub. No. 2014/0063278).
Regarding claims 20-23, 26 and 29-31, Voss teaches a method for controlling or regulating a motor for movement axes of devices in the film and broadcast sector, comprising:
controlling at least one motor via radio or cable with a control element by (Fig. 3, item 56) applying a force to the control element with an electromechanical element that generates a haptic feedback (para. 50), and
dynamically changing the force using entered or read-out parameters generated in dependence on a recoding object or a changing state of the recording object or of a state of at least one device selected from a motion control device, a swiveling camera head, a camera dolly, a camera crane, and a light control system (the latch lock generation device 56 is configured to selectively generate at least one latch lock feelable by the user at the preset positions 26, 28 on the focus range 24);
while allowing the user to manual override the force (para. 27);
wherein the force generated by the electromechanical element on the control element at a certain time or depending on the position of the control element or a position of the recording object, or a combination thereof, is low or substantially non-existent, allowing the control element to be operated without resistance noticeable to the user, and wherein at another time or at another position of the control element or at another position of the recording object, or a combination thereof, an individually adjustable or dynamic force is applied to the control element (the latch lock generation device 56 is configured to selectively generate at least one latch lock feelable by the user at the preset positions 26, 28 on the focus range 24 –para. 51) [claim 21];
wherein the haptic feedback indicates an end stop or a limitation of a rotational range or of a sliding range or adjustment range, or a combination thereof (para. 5) [claim 22];
wherein the haptic feedback represents a mark or a force pattern or emulates a mechanical behavior (para. 50) [claim 23];
displaying and dynamically adjusting the position of the recording object on a display attached to a control unit or to the control element, and marking the recording object as an active object (the focus value marks 26, 28 is dynamically set by the user with the assistance of the button 20, para. 41) [claim 26];
wherein the electromechanical element applies the force on the control element when the user moves the control element into a predetermined area around a tracked selected recording object (the latch lock generation device 56 is configured to selectively generate at least one latch lock feelable by the user at the preset positions 26, 28, i.e. positions of the selected recording object, on the focus range 24 –para. 51) [claim 29];
when the control element is designed as a hand wheel having a circumferential display, displaying a current display range on the circumferential display, continuously updating a visible portion of the current display range when a total setting range is spread over several rotations of the hand wheel (para. 49) [claim 30]; and 
projecting information into a recording set based on the entered or read-out parameters in dependence on the recording object or the changing state of the recording object or of the device, wherein the projected information does not interfere with a recording image (para. 44) [claim 31].
Regarding claims 38 and 40-42, Voss teaches a device for controlling or regulating motors for movement axes of equipment in the film and broadcast sector, said device comprising:
a processing unit (50);
a control unit having a control element connected at least indirectly to a motor via radio or cable (para. 50);
	an electromechanical element (56) connected to the control element capable of generating a force that provides a haptic feedback on the control element;
	wherein the processing unit dynamically changes the force using entered or read-out parameters generated in dependence on a recording object or a changing state of the recording object or of a state of at least one device selected from a motion control device, a swiveling camera head, a camera dolly, a camera crane, and a light control system (the latch lock generation device 56 is configured to dynamically generate at least one latch lock feelable by the user at the preset positions 26, 28 on the focus range 24);
	wherein the force can be manually overridden on the control element by the user (para. 27);
	an incremental or absolute position sensor (52) disposed in the control element [claim 40];
	wherein the electromechanical element comprises a motor (para. 50, ll. 13-16) [claim 41];
	wherein the control element comprises a hand wheel with a circumferential display displaying a current display range and having a visible portion which is continuously updated when a total setting range is spread over several rotations of the hand wheel (para. 49) [claim 42];
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss in view of Narang et al. (US Pub. No. 2016/0088212).
Regarding claim 27, Voss teaches all the claimed limitations except for the steps of selecting the recording object on a touch screen of the control unit or the control element, and tracking the selected recording object. Narang teaches a method comprises: selecting a recording object on a touch screen of the control unit or the control element, and tracking the selected recording object (para. 72 & 82). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the steps of selecting and tracking the recording object as taught within said method in order to facilitate an automatic tracking of the recording object. 
Claim(s) 25, 32-35, 37, 39 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voss in view of Bauer et al. (US Pub. No. 2008/0225234).
Regarding claims 32-35 and 37, Voss teaches a method for controlling or regulating a motor for movement axes devices in the film and broadcast sector, comprising:
controlling at least one motor via radio or cable with a control element by applying a force to the control element with an electromechanical element (56) that generates a haptic feedback (para. 50);
dynamically changing the force entered or read-out parameters, with one of the parameters representing manual turning of a hand wheel by the user or an input from the control element (the latch lock generation device 56 is configured to dynamically generate at least one latch lock feelable by the user at the preset positions 26, 28 on the focus range 24); and allowing a user to manually override the force (para. 27);
wherein the force generated by the electromechanical element on the control element at a certain time or depending on the position of the control element or a position of the recording object, or a combination thereof, is low or substantially non-existent, allowing the control element to be operated without resistance noticeable to the user, and wherein at another time or at another position of the control element or at another position of the recording object, or a combination thereof, an individually adjustable or dynamic force is applied to the control element (the latch lock generation device 56 is configured to selectively generate at least one latch lock feelable by the user at the preset positions 26, 28 on the focus range 24 –para. 51) [claim 33];
wherein the haptic feedback indicates an end stop or a limitation of a rotational range or of a sliding range or adjustment range, or a combination thereof (para. 5) [claim 34];
wherein the haptic feedback represents a mark or a force pattern or emulates a mechanical behavior (para. 50) [claim 35]; and
when the control element is designed as a handwheel having a circumferential display, displaying a current display range on the circumferential display, continuously updating a visible portion of the current display range when a total setting range is spread over several rotations of the hand wheel (para. 49) [claim 37].
	Voss does not specifically teach calculating a dynamic force which support manual turning or turns the hand wheel automatically to a certain position or in a certain direction at a defined speed.
	Bauer teaches a method comprises calculating a dynamic force which support manual turning or turns the hand wheel automatically to a certain position or in a certain direction at a defined speed (para. 61).
	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of calculating a dynamic force for turning the handwheel automatically to a certain position within said method in order to facilitate a quick and accurate focusing adjustment. 
	Regarding claim 39, Voss teaches the invention as claimed in claim 38 above. Voss further teaches the control element comprises a hand wheel operated by the user, one of the parameters representing manual turning of the hand wheel by the user or an input from the control element (para. 41). Voss does not specifically teach said processing unit calculating a dynamic force which support the manual turning or turns the hand wheel automatically to a certain position or in a certain direction at a defined speed. 
	Bauer teaches a method comprises a processing unit calculating a dynamic force which support manual turning or turns the hand wheel automatically to a certain position or in a certain direction at a defined speed (para. 61).
	It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of calculating a dynamic force for turning the handwheel automatically to a certain position within said method in order to facilitate a quick and accurate focusing adjustment.
	Regarding claims 25 and 43, Voss teaches all the claimed limitations except for a distance sensor, the processing unit is configured to calculate at least one of the entered or read-out parameters from the distance values by the distance sensor. Bauer teaches a distance sensor (para. 43), the processing unit is configured to calculate at least one of the entered or read-out parameters from the distance values by the distance sensor (para. 57). It would have been obvious to one having an ordinary skill in the art before the effective filing date of the claimed invention to incorporate a distance sensor as taught within said device to facilitate autofocusing operation. 
Allowable Subject Matter
Claims 24, 28 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH Q PHAN whose telephone number is (571)270-3898. The examiner can normally be reached Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MINH Q. PHAN
Primary Examiner
Art Unit 2852



/MINH Q PHAN/Primary Examiner, Art Unit 2852